Case 14-01001      Doc 464      Filed 09/27/19 Entered 09/27/19 14:49:44              Desc Main
                                 Document     Page 1 of 8


                        UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MAINE



  In re:
                                                     Chapter 11
  MONTREAL MAINE & ATLANTIC                          Case No. 13-10670
  RAILWAY, LTD.

                             Debtor


  ROBERT J. KEACH, solely in his
  capacity as the estate representative of the
  post-effective date estate of MONTREAL
  MAINE & ATLANTIC RAILWAY, LTD.                     Adv. Proc. No. 14-1001

                             Plaintiff
    v.

  CANADIAN PACIFIC RAILWAY
  COMPANY and SOO LINE RAILROAD
  COMPANY

                             Defendants




  DECISION AND FURTHER ORDER REGARDING DEFENDANTS’ MOTION
   TO ENFORCE THE STIPULATED PROTECTIVE ORDER AND UPHOLD
                 CONFIDENTIALITY DESIGNATIONS


           Defendants Canadian Pacific Railway Company and Soo Line Railroad Company

 (“CP” and “Soo Line,” respectively, and “Defendants,” jointly) and plaintiff Robert J.

 Keach, solely in his capacity as the estate representative of the post-effective date estate of

 Montreal Maine & Atlantic Railway, Ltd. (the “Estate Representative”) disagree about the

 scope of the confidentiality protections provided to certain deposition exhibits and




                                                 1
Case 14-01001      Doc 464     Filed 09/27/19 Entered 09/27/19 14:49:44              Desc Main
                                Document     Page 2 of 8


 transcript excerpts. After due consideration of the parties’ positions, this court denies the

 relief sought by the Defendants for the reasons set forth below.

                                         Background

        In October of 2017, the parties agreed to the entry of a protective order (the

 “Protective Order”) which applies to the exhibits and transcripts in dispute (Docket Entry

 “D.E.” 322, ¶ 1). That order specifically provides that (1) the designation of confidentiality

 by the parties does not confer upon the document any special status or protection other than

 that set forth in the Protective Order, (2) such designation is not a judicial determination

 that the material is subject to protection under Rule 26(c) of the Federal Rules of Civil

 Procedure, and (3) the party moving to retain the confidentiality designation has the burden

 to show good cause for such designation. Protective Order, ¶¶ 2, 8(c), 13. Discovery

 proceeded, and the Defendants designated certain material as confidential pursuant to the

 Protective Order. The Estate Representative disagreed with their designations and the

 Defendants filed a Motion to Enforce the Stipulated Protective Order and Uphold

 Confidentiality Designations in May of 2019 (the “Motion to Enforce”) (D.E. 387). The

 Estate Representative objected (D.E. 401 and 403), and the Defendants replied to his

 challenge (D.E. 427).

        A hearing on the Motion to Enforce was held in early July of 2019 and, in an effort

 to narrow the focus of the parties’ disputes, this court issued an order on July 18, 2019,

 which established a process by which the parties would address their disagreements as to

 the scope of the Protective Order. (D.E. 445). Among other things, the July 18th order

 mandated that the Defendants provide the Estate Representative with specific reasons

 supporting their confidentiality designations on a “document-by-document or page-by




                                               2
Case 14-01001         Doc 464         Filed 09/27/19 Entered 09/27/19 14:49:44                       Desc Main
                                       Document     Page 3 of 8


 page basis” and the Estate Representative provide a chart which includes the specific

 reasons for his objections to the Defendants’ designations.

          On August 30, 2019, the Estate Representative filed a status report (D.E. 450)

 which included a chart listing the exhibits and transcript designations still in dispute. 1                   A

 status conference was held on September 10, 2019, after which the court took the

 unresolved aspects of the dispute under advisement.

                                                  Discussion

          The Defendants assert that the Estate Representative’s objection to their Motion to

 Enforce is (1) hypocritical because the Estate Representative also made broad-based

 declarations of confidentiality deserving of protection under the Protective Order, (2)

 flawed because the objection did not comply with the Protective Order’s “meet and confer”

 requirement, (3) untimely, (4) overly broad, and (5) made for the improper purpose of

 assisting parties in other litigation. Further, the Defendants maintain that “good cause”

 exists to treat the Disputed Materials as confidential, the Defendants’ confidentiality

 designations are appropriate, and sustaining the Estate Representative’s objection would

 be prejudicial to them.



 1 The disputed exhibits are: (a) Exhibits 3, 6, 7, 8, 10, 11, 12, 14, 17, 18, 19, 24 and 25 from the February
 13, 2019 deposition filed under seal at D.E. 451; (b) Exhibits 4, 5, 7, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19,
 23, 25 and 26 from the February 14, 2019 deposition filed under seal at D.E. 451-16; and (c) Exhibits 4, 5,
 7, 8, 9, 10, 11, 12, 13, 14 and 15 from the February 15, 2019 deposition filed under seal at D.E. 451-36.

 The disputed transcript designations are: (a) sections 2-46, 46-93, 94-171, 171-211 and 211-239 from the
 February 13, 2019 deposition transcript filed under seal at D.E. 451; (b) sections 2-41, 42-46, 47-91, 91-
 129, 130-152, 152-188 and 188-203 from the February 14, 2019 deposition transcript filed under seal at
 D.E. 451-16; and (c) sections 2-43, 43-70, 70-93, 94-128 and 129-145 from the February 15, 2019
 deposition transcript filed under seal at D.E. 451-36.

 The disputed exhibits and transcript designations are referred to collectively here as the “Disputed
 Materials.”




                                                        3
Case 14-01001       Doc 464       Filed 09/27/19 Entered 09/27/19 14:49:44           Desc Main
                                   Document     Page 4 of 8


        The Estate Representative disagrees and asserts that the Defendants failed to meet

 their burden of establishing that the Disputed Materials constitute confidential information

 deserving of protected status.

        Turning first to the Defendants’ non-substantive arguments, I am unconvinced that

 the Motion to Enforce should be granted simply because the Estate Representative made

 the same broad designations of confidentiality as to his productions as he complains of

 here. Even if that were true and the Estate Representative’s position on the Motion to

 Enforce is, as the Defendants phrased it, “hypocritical,” that inconsistency can be addressed

 if the Estate Representative seeks relief from the court pursuant to the procedures

 established by the Protective Order.

        Nor will I grant the Motion to Enforce on the ground that the Estate

 Representative’s objections are untimely. The Protective Order, which is a modification

 of   the    form     confidentiality    order    offered    on     the    court’s    website

 (http://www.meb.uscourts.gov/forms), provides that objections to confidentiality designations

 may be served “[u]pon the receipt” of such documents. In contrast, the court form states

 that challenges to the confidentiality designation may be served “[w]ithin 30 days of the

 receipt” of the document designated as confidential. The Defendants argue that the Estate

 Representative’s failure to serve objections upon receipt of the documents results in a

 waiver of his challenge to the confidentiality designations. While there is a certain logic

 to this argument in the abstract, it dissolves when evaluated in connection with the overall

 purposes of the Protective Order: to preserve the confidentiality of certain information

 while providing an expeditious and efficient process by which the parties can exchange

 discovery. To those ends, the Protective Order has proven successful. Even though this is




                                              4
Case 14-01001      Doc 464      Filed 09/27/19 Entered 09/27/19 14:49:44              Desc Main
                                 Document     Page 5 of 8


 a hotly contested, complex matter and the parties have complained about each other’s

 broad-brush use of the confidentiality declarations, discovery has proceeded forward.

         And although I understand the Defendants’ argument that the Estate Representative

 waited too long to challenge the Defendants’ confidentiality designations, I am not

 persuaded that that argument should prevail in this instance. First, the Protective Order,

 unlike the form order on the court’s website, does not provide a definite date by which the

 objecting party must serve objections.        Second, according to the parties, they have

 exchanged, on a rolling basis, over 10,000 documents. To construe the Protective Order

 to require the parties to challenge every confidentiality designation at the time of the receipt

 of each document, and at a time before the parties might know whether the information

 contained within a specific document is sufficiently germane to the litigation to merit the

 cost of a confidentiality battle under the terms of the Protective Order, would (a) impose a

 costly, cumbersome, and inefficient process, (b) undermine a primary reason for protective

 orders, and (c) contravene the primary purpose of the Federal Rules of Civil Procedure.

 Fed. R. Civ. P. 1. (“These rules govern the procedure in all civil actions and proceedings

 in the United States district courts, except as stated in Rule 81. They should be construed,

 administered, and employed by the court and the parties to secure the just, speedy, and

 inexpensive determination of every action and proceeding.”).

         I am also not convinced that the Defendants were denied the protection of the “meet

 and confer” requirement of the Protective Order. The Estate Representative maintains that

 the parties actually met and conferred, and merely because he did not change his position

 regarding the scope of the confidentiality designations during that meeting should not result

 in the granting of the Motion to Enforce. I agree.




                                                5
Case 14-01001      Doc 464     Filed 09/27/19 Entered 09/27/19 14:49:44             Desc Main
                                Document     Page 6 of 8


        With one exception, the remainder of the Defendants’ objections rise or fall

 depending on how the burden of proof is applied. By my reading, it is clear: “The moving

 Party has the burden to show good cause for the CONFIDENTIAL – SUBJECT TO

 PROTECTIVE ORDER designation.” Protective Order, ¶ 8(c). This is consistent with the

 general rule under Fed. R. Civ. P. 26(c). 6 Moore's Federal Practice - Civil § 26.105 (2019).

 When I apply that rule here, the Defendants’ arguments come up short.           The process

 created by the Protective Order and the July 18th order imposes upon the Defendants the

 responsibility to specify their reasons for their confidentiality designations, “on a

 document-by-document or page-by-page basis” for the deposition exhibits and on a

 “section- by-section basis” for the deposition transcripts.

        However, the reasons actually provided by the Defendants are general and non-

 specific. Their stated reason for the necessity to retain the confidentiality designation for

 the forty deposition exhibits is that the information in the exhibits is “commercial

 information.” The reasons are conclusory, and little else is provided to assist the Estate

 Representative in responding to the designation or to permit the court to make a meaningful

 evaluation as to whether the exhibits should remain designated as confidential. By way of

 example, the Defendants’ reason for designating Exhibit 3 from the February 13, 2019

 deposition filed under seal at D.E. 451 as confidential is: “[i]nternal incident response

 emails are commercial information.” The exhibit is nine pages long and has three separate

 components. The first page contains emails between various CP employees, the second

 page is a work list, and each of the last seven pages contains a compressed waybill. The

 Defendants’ reason for continuing the confidentiality designation is broad and fails to




                                               6
Case 14-01001        Doc 464        Filed 09/27/19 Entered 09/27/19 14:49:44                     Desc Main
                                     Document     Page 7 of 8


 provide a “page-by-page” explanation to support a determination that each section of this

 exhibit deserves confidential treatment.

         Similarly, the Defendants’ explanation for the confidentiality designations to

 remain on the deposition transcript excerpts is similarly vague. For example, the February

 13, 2019 deposition transcript filed under seal at D.E. 451 is two hundred thirty-nine pages

 long and the Defendants seek to retain the confidentiality designation on two hundred

 twenty-three pages, over ninety-three present of the transcript, solely on the grounds that

 “all sections contain commercial information.”

         The Defendants’ justifications for the continued confidentiality of all other exhibits

 and transcripts are likewise unadorned and generic.

         After consideration of the relevant orders, the parties’ submissions and arguments,

 as well as the documents filed under seal, the court concludes that the Estate

 Representative’s argument prevails. Paragraph two of the July 18th order at D.E. 445

 required the Defendants to specifically identify the reasons for their confidentiality

 designations. Simply describing the information sought to be protected as “commercial

 information” is not enough to satisfy the burden placed upon the Defendants here.

         Finally, the Defendants assert that the Estate Representative seeks the removal of

 the confidentiality designations in order to evade the impact of the February 5, 2019

 decision of Justice Martin Bureau of the Superior Court of the Province of Québec

 (Mégantic District). 2 In that decision, Justice Bureau denied the request of the Attorney


 2
   A copy of the unofficial translation of Justice Bureau’s decision in the matters of Ouellet, et al. v.
 Montreal Maine & Atlantic Canada Company, et al., (No. 480-06-000001-132), Attorney General of
 Québec v. Compagnie de Chemin de fer Canadien Pacifique, et al., (No.: 480-17-000070-159) and
 Promutuel Centre Sud, et al. v. Compagnie De Chemin De Fer Canadien Pacifique, et. al. (No.: 480-17-
 000096-162) is attached as Exhibit B (D.E. 387-3) to the Declaration of Paul J. Hemming dated May 15,
 2019 (D.E. 387-1).



                                                     7
Case 14-01001      Doc 464      Filed 09/27/19 Entered 09/27/19 14:49:44              Desc Main
                                 Document     Page 8 of 8


 General of Québec to partially waive the obligations of confidentiality of certain

 documentation and other information exchanged in those Québec cases so that the Attorney

 General and other parties could share and discuss that documentation and information.

 Given the Defendants’ failure to satisfy the burden placed upon them by the Protective

 Order and the July 18th order, this particular concern is not sufficient for me to grant the

 Motion to Enforce. Further, the Estate Representative denies that he intends to use

 discovery in an inappropriate manner and his ability to share the Disputed Materials or

 discuss the information contained therein is constrained by the applicable rules of court

 and professional conduct of the pertinent tribunals. Finally, this discovery dispute and the

 one addressed in Justice Bureau’s decision arise in different cases, involving different

 parties, in different countries in which the courts apply different rules and precedents.

 Justice Bureau’s decision was explicitly premised upon Canadian precedent (see pages four

 through six) and as he aptly observed on page six: “. . . different rules of law exist in Québec

 and the United States of America regarding pre-trial disclosure and the manner in which

 judicial proceedings are conducted.”

          Therefore, the Motion to Enforce is denied as respects the remaining areas of

 dispute between the parties as set forth in footnote 1 of this order and the chart attached to

 Appendix A of Exhibit B to the Estate Representative’s status report.




 Dated: September 27, 2019                       /s/ Peter G. Cary
                                                 Judge Peter G. Cary
                                                 United States Bankruptcy Court
                                                 for the District of Maine




                                                8
